DETAILED ACTION
Status of Application
Preliminary amendments to the claims, filed 11/03/2021, are acknowledged.  Claims 1-19 are pending in this action.  Claims 2-5, 7-11, 13-16, 18-19 have been amended.  Claims 1-19 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application, filed 09/01/2021, claims benefit of provisional U.S. Application No. 63/072,981, filed 09/01/2020.  

Specification
The specification is objected to because of the following informalities:  The use of the trademarks/trade names has been noted in this application (Para. 0017, 0053).  Although the use of trademarks/trade names is permissible in patent applications, the proprietary nature of the trademarks/trade names should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  The use of language such as “the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.

Information Disclosure Statement
No information disclosure statement is associated with this application.  

Claim Objections
Claims 1-7, 11, 14, 16-19 are objected to because of the following informalities:  
Claim 2 comprises the typographic error “Vitamin E” that needs to be corrected to “vitamin E”.  Further, claim 2 comprises acronym “TPGS”.  The acronym should be given once in parentheses after the first use of the full term, and then the acronym is used alone thereafter if needed.  
Claim 3 comprises the typographic error “ascorbic acid citric acid” that should be corrected to “ascorbic acid” or clarified. 
Claim 3 comprises the typographic error “potassium carbonate, potassium carbonate” that needs to be clarified.
Claims 1 and 4 define components (i) and (ii), whereas claims 5 and 7 define components (iv) (claim 5) and (v) and (vi) (claim 7).  Component (iii) is missing that needs to be clarified.  
In claim 4 the phrase “of claim 1” should be corrected to “according to claim 1” (see claims 5, 8-10, 12-13, 15-19) for clarity.  Similar is applied to claims 11, 14. 
Claim 6 comprises the typographic error “compressible sucrose” that needs to be corrected to “a compressible sucrose”.  
Claim 16 comprises the typographic error “25 wt% compressible sucrose” that needs to be corrected to “25 wt% of compressible sucrose”.  Similar is applied to other constituents recited in claim 16, as well as to claims 17-19. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 10, 14, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “one or more of a flavoring agent and lubricant” that is unclear.  Does this limitation imply that claimed system may include several flavoring agents and a lubricant, OR may include flavoring agent, or a lubricant, or a mixture thereof?  Similar is applied to claims 10, 19.  Clarification is required.  
Claim 14 (dependent on claims 11, 1) recites the limitation "wherein THC" as a component of the composition claimed in claim 1 and 11.  Said claims, however, do not include or identified the role/use of “THC".  Thus, there is insufficient antecedent basis for this limitation in the claim.  Therefore, the metes and bounds of the claim 14 cannot be determined.  Similar is applied to claims 15 regarding the limitation “wherein CBD”.  Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al., US 2021/0299081 (eff. filing date 05/25/2020; hereinafter referred to as Yuan), and Elkarim, US 2021/0251947 (eff. filling date 02/10/2020).
Yuan teaches solid, self-emulsifying compositions suitable for oral administration that can be formulated as tablets, e.g. effervescent tablets, and comprise a population of particles, wherein each particle comprises a cannabinoid, a surfactant, and a solid carrier (Claim 1; Abstract; Para. 0008-0011, 0056, 0093 as applied to claims 1, 11, 12?).  Yuan teaches that said self-emulsifying compositions may include:
0.01-20 wt% of cannabinoid selected from the group consisting of cannabidiol (CBD), Δ9-tetrahydrocannabinol (Δ9-THC), Δ8-tetrahydrocannabinol (Δ8-THC), cannabigerol (CBG), cannabichromene (CBC), tetrahydrocannabivarin (THCV), cannabidivarin (CBDV), or a combination thereof (Claim 9; Abstract; Para. 0037, 0063, 0078, 0079 as applied to claims 2, 9-10);
0.1-50 wt% of D-α-tocopherol polyethylene glycol 1000 succinate (i.e., vitamin E TPGS) as a surfactant (Claim 23; Para. 0035, 0064, 0074-0076 as applied to claims 1, 2);
sodium bicarbonate, calcium carbonate, potassium carbonate, potassium bicarbonate, and/or calcium bicarbonate (i.e., carbon dioxide source; Para. 0088, 00116 as applied to claims 1, 3, 13);
0.01-20 wt% of ascorbic acid (here as antioxidant; Para. 0080); and/or tartaric acid, citric acid (Para. 0088, 0175 as applied to claims 1, 3, 12);
silicon dioxide (Claims 51, 54; Para. 0069 as applied to claim 4);
a sugar, e.g., sucrose (claims 15, 16; Para. 0033, 0065, 0068 as applied to claims 5, 6); 
0.01-5 wt% of flavoring agent and lubricant (Para. 0081, 0087 as applied to claims 7, 18); lemon oil, or orange oil (Para. 0167) and sodium stearyl fumarate as a lubricants (Para. 0175 as applied to claim 8). 
Yuan teaches that said compositions have a total cannabinoid concentration of 0.1-200 mg/g, e.g., greater than 0.2 mg (Para. 0079, 0133; Examples as applied to claims 14, 15, 19).  
Further, it is noted that it is well known in the field that effervescent tablet formulations generally include an agent that is capable of releasing carbon dioxide, e.g., sodium carbonate and sodium bicarbonate, and an agent that induces releases of carbon dioxide, e.g., tartaric acid, ascorbic acid, citric acid, adipic acid, malic acid, fumaric acid, maleic acid, or succinic acid (see Advankar et al., cited herein).
Yuan does not specifically teaches the use of colloidal silicon dioxide (Claim 4) and/or compressible sugar/sucrose (claims 5, 6).
Elkarim teaches formulations that have enhanced oxidative stability and are stable at room temperature for at least 1-2 years (Title; Abstract; Para. 0002), and may include:  (i) a cannabinoid , e.g., cannabidiol (CBD), Δ9-tetrahydrocannabinol (Δ9-THC), Δ8-tetrahydrocannabinol (Δ8-THC), cannabigerol (CBG), cannabichromene (CBC), tetrahydrocannabivarin (THCV), cannabidivarin (CBDV), or a combination thereof (Claim 1; 4-6; Para. 0009; 0022);  (ii) vitamin E TPGS) (here as antioxidant; Claims 12, 13; Para. 0009, 0010);  (iii) sodium bicarbonate, sodium carbonate (i.e., carbon dioxide source; Para. 0094-0095, 0097);  (iv) ascorbic acid, tartaric acid, citric acid (Para. 0009, 0071, 0097);  (v) colloidal silicon dioxide, silicone dioxide (Para. 0097);  (vi) sucrose, compressible sugar (Claims; Para. 0097); (vi) a lubricant, e.g., sodium stearyl fumarate as (Para. 0097); and (vii) a flavoring agent, e.g., orange oil (Para. 0097).
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the compositions as taught by Yuan using colloidal silicon dioxide and/or compressible sugar as taught by Elkarim, because it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  MPEP 2144.06.  In the present instance, the cited prior art teaches pharmaceutical compositions/dosage forms comprising cannabinoids that are suitable for oral administering and can be in solid form/tablet. 
With regard to the concentrations instantly claimed (Claims 16, 17), it is noted that differences in experimental parameters such as concentration of compounds in a solution/formulation will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameter is critical.  The prior art teaches formulations comprising the same components.  The determination of suitable or effective concentration/composition can be determined by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2021/0212946 (eff. filling date 01/03/2018) - teaches solid self-emulsifying compositions that can be in a form of tablets (Para. 0015, 0019) comprising at least one cannabinoid absorbed on a carrier (Title; Abstract; Para. 0002), and wherein said compositions may include:  (i) a cannabinoid, e.g., CBD, THC, CBG, CBC, THCV, CBDV, or a combination thereof (Para. 0009, 0050-0052);  (ii)  TPGS as a surfactant (Para. 0070, 0084);  (iii) calcium carbonate (i.e., carbon dioxide source; Para. 0012, 0045, 0129);  (iv) 20-90 wt% of silicone dioxide, colloidal silicon, calcium carbonate (here as a sorbent; Para. 0012, 0045);  (v) sucrose derivatives  (Para. 0010); (vi) a lubricant (Para. 0077); and (vii)  lemon oil,  orange oil (Para. 0082).
US 2020/0037638 – teaches self-emulsifying compositions that can be in a form of tablets (Para. 0190), and wherein said compositions may include: (i) a cannabinoid , e.g., CBD, THC, CBG, CBC, THCV, CBDV, or a mixture thereof (Para. 0031, 0165);  (ii)  TPGS as a surfactant (Para. 0071, 0104);  (iii) calcium carbonate, sodium bicarbonate (i.e., carbon dioxide source; Para. 0176, 0183);  (iv) tartaric acid, citric acid (Para. 0183, 0185);  (v) colloidal silicon dioxide (Para. 0179);  (vi) sucrose (Para. 00184, 1085);  (vii) a lubricant (Para. 0182); and  (viii) a flavoring agent/oil (Para. 0185), lemon oil, orange oil (Para. 0094).

Conclusion
No claim is allowed at this time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615